Citation Nr: 1628388	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to October 22, 2015, for service-connected intervertebral disc syndrome, to include degenerative disc disease of the lumbar spine, postoperative.

3.  Entitlement to a disability rating in excess of 20 percent as of October 22, 2015, for service-connected intervertebral disc syndrome, to include degenerative disc disease of the lumbar spine, postoperative.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to June 1994 and from May 1996 to April 2008.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement for hemorrhoids is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to October 22, 2015, the Veteran's service-connected intervertebral disc syndrome (IVDS), to include degenerative disc disease of the lumbar spine, postoperative was manifested by flexion of 70 degrees at the worst with consideration of loss of motion and function on repetitive use and during flare-ups, a combined range of motion of the thoracolumbar spine was greater than 120 degrees with consideration of pain, repetitive use, and flare-ups and no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, ankylosis, or physician prescribed bed rest.  

2.  As of October 22, 2015, the Veteran's service-connected IVDS to include degenerative disc disease of the lumbar spine, postoperative was manifested by flexion greater than 30 degrees with consideration of pain, repetitive use, and flare-ups with no evidence of ankylosis or physician prescribed bed rest.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent prior to October 22, 2015, for service-connected IVDS, to include degenerative disc disease of the lumbar spine, postoperative, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  The criteria for a disability rating in excess of 20 percent as of October 22, 2015, for service-connected IVDS, to include degenerative disc disease of the lumbar spine, postoperative, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The service-connected postoperative IVDS, to include degenerative disc disease, is currently evaluated under the provisions of Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5243, IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.25 (2015).

Under the General Rating Formula, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.   General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Under 37 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  General Rating Formula, Note (1).

IVDS that result in incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past twelve months warrants a 10 percent disability rating.  A 20 percent disability rating is assigned where IVDS results in incapacitating episodes that last 2 weeks but less than 4 weeks during the past 12 months, and a 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Formula for Rating IVDS.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

During the pendency of this appeal, the RO increased the disability rating assigned to the Veteran's intervertebral disc syndrome to include degenerative disc disease of the lumbar spine, postoperative from 10 percent to 20 percent under Diagnostic Code 5243, effective October 22, 2015.  For reasons discussed in more detail below, the Board finds that the staged ratings created by the RO are appropriate in light of the competent medical evidence of record, and that there are no other distinct periods of time during the appeal period when the Veteran's service-connected back disorder varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  

Prior to October 22, 2015

The Veteran was provided with a VA examination for his back disability in January 2008.  He reported symptoms that include pain and stiffness.  He described pain in the back that was constant, that traveled towards the hips, that was crushing, aching, cramping, and sharp, with a severity level of 8 out of 10.  The pain was brought on with physical activity or by itself, and was relieved with rest.  His back disability had been treated with Neurontin.  The Veteran reported incapacitating episodes in the past twelve months, but he did not provide any specifics.  He noted that he had "numerous days of bed rest due to pain."  

Physical examination revealed that there was no radiation of pain, muscle spasm, or tenderness.  The examiner noted normal position of the head and curves of the spine.  There was normal symmetry in appearance and motion of the spine.  The examiner also determined that intervertebral disc syndrome was not present on examination.  There was no evidence of ankylosis.  Forward flexion of the thoracolumbar spine was to 70 degrees with pain at 70 degrees.  Extension was limited to 15 degrees, with pain at 15 degrees.  Bilateral rotation was from zero to 30 degrees and lateral flexion was from zero to 30 degrees in both directions.  The examiner determined that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Neurological examination of the lower extremities revealed that motor, sensory and deep tendon reflexes were normal.  X-rays of the lumbar spine was normal.  A magnetic resonance imaging scan dated in June 2007 showed degenerative disc disease in the form of herniated nucleus pulposis at L4-5 and L5-S1.  The examiner determined that the Veteran had difficulty bending and lifting due to his back disorder.  

The evidence of record shows that prior October 22, 2015, forward flexion of the thoracolumbar spine was not limited to 60 degrees or less and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  The Veteran did not have any additional loss of range of motion due to pain, weakness, fatigue, incoordination or instability to include on repetitive motion.  There was no objective evidence of muscle spasm or guarding and the Veteran had normal spinal contour.  The evidence shows that the Veteran did not have any postural abnormality, fixed deformity, ankylosis, or abnormality of the musculature of the back.  Therefore, the Veteran is not entitled to a disability rating in excess of 10 percent under the General Rating Formula prior to October 22, 2015. 

The Board further notes that a separate disability rating for associated neurological abnormalities.  The Veteran did not report and the medical evidence of record does not otherwise show that the Veteran's lumbar spine strain has resulted in any neurological impairment prior to October 22, 2015.  

With respect to whether the Veteran is entitled to a disability rating in excess of 10 percent under the Formula for Rating IVDS, the evidence of record shows that the Veteran did not have a diagnosis of IVDS prior to October 22, 2015.  Furthermore, although the Veteran indicated that his back symptoms were relieved with rest and that he had "numerous days of bed rest due to pain", the medical evidence of record shows that the Veteran's service-connected back disability did not result in any physician prescribed bed rest.  Thus, the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 10 percent prior to October 22, 2015, under the Formula for Ratings IVDS.

As of October 22, 2015

The Veteran was provided with another VA examination in October 2015.  He reported continued episodes of back pain, lasting up to months at a time.  He reported cycles between periods of minimal symptomatology to periods of severe pain lasting weeks at a time.  The Veteran indicated that he was experiencing a flare of pain during the examination.  He last saw a physician for treatment in July 2013.  The Veteran stated that he preferred to not seek treatment unless the pain was severe.  

Physical examination revealed that the Veteran's thoracolumbar spine demonstrated flexion from zero to 55 degrees.  Extension was from zero to 5 degrees, without pain.  Right lateral flexion was from zero to 30 degrees and left lateral flexion was from zero to 20 degrees.  Bilateral rotation was from zero to 30 degrees.  The low back was not tender to palpation.  The Veteran exhibited pain with forward flexion, extension, right lateral flexion, and left lateral flexion.  The Veteran's forward flexion decreased to zero to 50 degrees after repetitive use due to pain, fatigue, and lack of endurance.  Right lateral flexion was from zero to 15 degrees and left lateral flexion was from zero to 10 degrees after repetitive use.  There was evidence of pain with weight bearing.  There was mild tenderness to palpation over the lumbosacral area, bilaterally, and the upper lumbar paravertebral muscles.  Localized tenderness and guarding resulted in an abnormal gait.  The examiner noted that the Veteran walked hesitatingly, with a rigid posture.  There was no evidence of ankylosis of the spine.  The examiner determined that the Veteran had IVDS of the thoracolumbar spine, that required bed rest prescribed by a physician and treatment by a physician in the past twelve months.  Specifically, the Veteran reported that he did not seek care, but he had to go to bed for one day two to three times in the past year.  The examiner noted that this was based on medical history described by the Veteran only, without documentation.  

Based on the evidence of record, the Board finds that at the worst flexion of the Veteran's thoracolumbar spine was limited to 50 degrees on examination, with consideration of loss of function on repetitive use and/or during flare-ups.  The thoracolumbar spine was not limited to 30 degrees or less, even with consideration of limitation of motion due to pain and any limitation in function after repetitive use or during flare-ups.  The medical evidence shows that the Veteran did not have ankylosis of the thoracolumbar spine or the entire spine.  Therefore, even considering loss due to pain after repetitive use and during flare-ups, an evaluation in excess of 20 percent for the Veteran's service-connected postoperative IVDS under the General Rating Formula as of October 22, 2015, is not warranted.

The October 2012 examination revealed that the Veteran had mild radiculopathy of the left lower extremity involving the sciatic nerve secondary to the Veteran's back disorder.  A separate 10 percent disability rating was assigned for radiculopathy of the left lower extremity as associated with the Veteran's service-connected postoperative IVDS, effective from October 22, 2015.  The medical evidence of record does not show any other neurological abnormalities due to his service-connected back disability.  

With respect to whether the Veteran is entitled to a disability rating in excess of 20 percent under the Rating Formula for IVDS, the evidence of record does not show that the Veteran's IVDS results in physician prescribed bed rest having a total duration of at least four weeks but less than six weeks during the past twelve months.  Thus, the preponderance of the evidence reveals that the Veteran is not entitled to a disability rating in excess of 20 percent as of October 22, 2015, under the Rating Formula for IVDS. 

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected low back disorder was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.   Prior to October 22, 2015, the Veteran's service-connected IVDS, to include degenerative disc disease of the lumbar spine, postoperative was manifested by flexion of 70 degrees at the worst with consideration of loss of motion and function on repetitive use and during flare-ups, a combined range of motion of the thoracolumbar spine was greater than 120 degrees with consideration of pain, repetitive use, and flare-ups and no evidence of muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, ankylosis, or physician prescribed bed rest.  As of October 22, 2015, the Veteran's service-connected IVDS to include degenerative disc disease of the lumbar spine, postoperative was manifested by flexion greater than 30 degrees with consideration of pain, repetitive use, and flare-ups, with no evidence of ankylosis or physician prescribed bed rest.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability ratings assigned.  Evaluations in excess of these ratings are provided for certain manifestations of mechanical back pain, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In conclusion, the Board finds that the preponderance of the evidence is against the claim, and an assignment of an initial disability rating in excess of 10 percent prior to October 22, 2015, and a disability rating in excess of 20 percent as of October 22, 2015 for service-connected IVDS, to include degenerative disc disease of the lumbar spine, postoperative, is not warranted.  


ORDER

An initial disability rating in excess of 10 percent prior to October 22, 2015, for service-connected IVDS, to include degenerative disc disease of the lumbar spine, postoperative, is denied.

A disability rating in excess of 20 percent as of October 22, 2015, for service-connected IVDS, to include degenerative disc disease of the lumbar spine, postoperative, is denied.


REMAND

The Board remanded the Veteran's service connection claim for hemorrhoids in November 2012 to determine whether any hemorrhoids, status post hemorrhoidectomy, found on examination or in the medical evidence during the pendency of the appeal are related to military service.  The Board explained that the service treatment records demonstrate an assessment of hemorrhoids, the January 2008 VA examination indicates the Veteran had a history of constant hemorrhoids for 16 years, and the Veteran testified before the Board that he had continued to experience flare-ups since separation from active military service.  The Board specifically directed that the examination must be scheduled during a period of flare-up of this disorder and the examining facility must be fully informed of the unusual requirement in this case, and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of this disorder.  The Veteran was provided with a VA examination in October 2015.  There is no evidence that those responsible for scheduling the VA examination attempted to communicate with the Veteran to provide an examination during a hemorrhoid flare-up.  The examiner noted that the Veteran reported occasional flare-ups of hemorrhoid pain and the onset of such symptoms was confirmed by the service treatment records to be while he was in service.  The examiner noted that the Veteran was asymptomatic during the examination and he had no control over the scheduling of the Veteran's examination while symptomatic.  In light of the foregoing, the Veteran should be provided with a new VA examination.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether any hemorrhoids, status post hemorrhoidectomy, found on examination or any medical evidence of hemorrhoids experienced during the pendency of the appeal are related to his military service.  

Attempts must be made so that the examination is scheduled during a period of flare-up of this condition.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.  Documentation of such communication and attempts to schedule the examination during a flare-up must be associated with the claims file.  

The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the pertinent records, and with consideration of the Veteran's statements as to observable symptoms, the examiner must provide an opinion as to whether there is evidence of a current diagnosis of hemorrhoids at any time during appeal period, and if so, whether the hemorrhoids are related to the Veteran's active military service. 

A complete rationale as to any opinion provided must be given.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


